Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 04/14/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric M. Balicky on 04/22/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 1-4, 6-7, 9-10 and 12 have been replaced with the following amended claims:

Claim 1. (Currently Amended) A pharmaceutically effective non-aqueous composition comprising particles: wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has less than 

Claim 2. (Currently Amended) The composition of claim 1, wherein the particles have less than 

Claim 3. (Currently Amended) The composition of claim 1, wherein the particles have a circularity from 

Claim 4. (Currently Amended) The composition of claim 1, wherein the particles have less than 

Claim 6. (Currently Amended) The composition of claim 1, wherein each particle has less than 

Claim 7. (Currently Amended) The composition of claim 1, wherein each particle has less than 

Claim 9. (Currently Amended) The composition of claim 1, wherein the particles have greater than 

Claim 10. (Currently Amended) The composition of claim 1, wherein the particles have greater than 

Claim 12. (Currently Amended) The composition of claim 1, wherein the composition has a viscosity of less than 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 1-4 and 6-20 have been allowed.

7.	Claims 1-4 and 6-20 have been renumbered as claims 1-19, respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642